DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/044619, filed July 31, 2018, which claims the benefit of an effective US filing date from US Provisional Application 62/541,370, filed August 4, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated March 11, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached. 

STATUS OF CLAIMS
Claims 47-61 are pending in the instant application, according to the claim set filed with the application on March 11, 2021.   
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is, for example, Roman et al. (citation CR on IDS) which describes the use of SCY-078 in a phase 2 study of VVC.  However, the reference exclusively teaches the administration of a higher dosage than that claimed, with a disclosure that there were no adverse effects to report.  Nothing in the prior art would have suggested modifying the dosage to the much lower claimed range than that in the trial.   Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 47-61 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699